Citation Nr: 1103850	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-21 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith
INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from 1974 to 1978 with subsequent service in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Huntington, West 
Virginia.  Due to the Veteran's residence, his claims file 
remains under the jurisdiction of the RO in Roanoke, Virginia.

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in November 2010.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After reviewing the evidence of record, the Board finds that 
further evidentiary development should be conducted before the 
Veteran's service connection claims for bilateral hearing loss 
and tinnitus are readjudicated.

The Veteran reports that he currently has bilateral hearing loss 
and tinnitus that is attributable to military noise exposure 
during service.  Specifically, he claims that he was exposed to 
the loud noise of artillery fire as a machine gunner/machine gun 
instructor in the Marine Corps and an infantryman in the Army 
National Guard.  The Board notes that the Veteran's DD 214 for 
his Marine Corps service is not contained in the claims file and 
his service treatment records for this period of service do not 
clearly indicate his MOS.  Army National Guard Treatment records 
reflect that the Veteran served as an infantryman and special 
operations weapons sergeant.

The Veteran's October 1973 enlistment examination reflects 
"normal" ear conditions, with audiometric testing revealing 
hearing within normal limits.  The report of his May 1978 
discharge examination also reflects normal hearing, but does 
indicate a decrease in hearing acuity when compared to results at 
enlistment.  Subsequent Army National Guard records reflect 
fluctuating hearing acuity.

During his November 2010 Travel Board hearing, the Veteran 
testified that he began experiencing hearing loss and tinnitus 
during his active duty service in the Marine Corps, but that he 
did not report the conditions until they became more problematic 
many years later (T 10-12).  Although the record does not reflect 
that the Veteran has been diagnosed with bilateral hearing loss 
for VA purposes, he testified that he was fitted for hearing aids 
at the VA Medical Center (VAMC) in Salem, Virginia in 2007 or 
2008.

In view of the Veteran's assertions that he began experiencing 
hearing loss and tinnitus during active duty from 1974 from 1978, 
evidence of a decrease in hearing acuity during that time, and a 
strong suggestion that he currently has hearing loss, the Board 
concludes that the Veteran should be afforded a VA examination 
and medical opinion to determine whether he currently has 
bilateral hearing loss and tinnitus for VA purposes that is 
attributable to service.

Additionally, as mentioned previously, the Veteran testified at 
his May 2010 Travel Board hearing that he was issued hearing aids 
from the VAMC in Salem, Virginia.  The record reflects that the 
RO attempted to obtain records from this facility and received a 
response indicating that no records of treatment for the Veteran 
were available.  Significantly, however, in his June 2009 
Substantive Appeal, the Veteran reported that his hearing was 
tested at a Roanoke, Virginia Hospital.  On remand, the RO should 
attempt to obtain records of testing from this facility.  

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, the RO should attempt to 
obtain records of audiological testing 
of the Veteran at the Roanoke, Virginia 
Hospital at which he advised on his 
June 2009 VA Form 9, his hearing was 
evaluated.  Likewise, if there is a 
distinction between records of VA 
treatment and records of medical tests 
performed at VA medical facilities, 
another attempt should be made to 
obtain a copy of any audiologic tests 
conducted on the Veteran at the Salem, 
VA Medical Center.  All attempts to 
obtain these records, and any negative 
response, should be fully documented in 
the claims file.  

2.	The Veteran should be scheduled for a 
VA audiological examination to 
determine the nature, extent, and 
etiology of any bilateral hearing loss 
or tinnitus that he has.  

After conducting any relevant 
audiometric testing and reviewing the 
Veteran's claims file, including the 
Veteran's in-service audiological 
evaluations, reports of experiencing 
acoustic trauma in service, and post-
service noise exposure, the examiner 
should provide an opinion as to whether 
it is as likely as not, i.e., a 
50 percent probability or greater, that 
any currently diagnosed bilateral 
hearing loss or tinnitus is 
attributable to service.

A complete rationale for any opinion 
expressed should also be provided.  If 
the examiner determines that a 
medically-sound opinion cannot be 
reached, it is requested that an 
explanation as to why that is so be 
included.

3.	Readjudicate the Veteran's claims.  If 
any decision remains adverse to the 
Veteran, he and his representative 
should be provided a supplemental 
statement of the case and given an 
opportunity to respond before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


